ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Alfajer, Ltd.                                 )      ASBCA No. 59979
                                              )
Under Contract No. W91B4L-14-C-0002           )

APPEARANCE FOR THE APPELLANT:                        Walt Pennington, Esq.
                                                      Pennington Law Firm
                                                      San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     ChristinaLynn E. McCoy, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       On 25 June 2015, appellant, Alfajer, Ltd., filed a notice of dismissal with
prejudice. On that same date, the government notified the Board that it did not object to
the dismissal. Accordingly, this appeal is dismissed with prejudice.

       Dated: 30 June 2015



                                                  MICHAEL N. O'CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59979, Appeal of Alfajer, Ltd.,
rendered in conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals